Use of PCB waste oils in an Irish food recycling plant (debate)
- The next item is the Commission statement on the use of PCB waste oils in an Irish food recycling plant.
Member of the Commission. - Mr President, the Commission is fully aware of the high risks of polychlorinated biphenyls (PCBs) for human health and the environment.
Incidents like those in Belgium in 1999, and in Ireland last year, have demonstrated once again that even small amounts of PCBs can cause severe contamination of the feed and food chain.
Over the past three decades, the EU has established legislation to decrease the release of PCBs and dioxins into the environment, with the objective of reducing human exposure and protecting human health and the environment.
Nevertheless, as equipment containing PCBs typically has a long life expectancy, even after the ban of PCBs in 1985 significant amounts remain in use and are one source of possible human exposure.
In particular, the Directive on the disposal of PCBs, Directive 96/59/EC of September 1996, provides the appropriate tools to ensure the disposal of equipment and waste containing PCBs as soon as possible, and for large equipment before the end of 2010.
However, there remain significant gaps in the full implementation of this legislation. The Commission had to launch infringement procedures against most Member States concerning the obligation to establish inventories of large PCB-containing equipment and PCB disposal plans.
As a result of these infringement procedures, the overall situation has improved. Currently only two such cases are still open, but are about to be closed.
All Member States have communicated their plans for the decontamination and/or disposal of inventoried equipment and the PCBs contained therein, and for the collection and subsequent disposal of equipment containing less than five cubic decimetres of PCBs (as required by Article 11 of the Directive).
Nevertheless, additional efforts are needed. In order to ensure the efficiency of PCB disposal plans, Member States have to further improve the implementation of existing legislation on PCBs and of European waste legislation in general.
The Commission is placing increasing importance on the proper implementation of EU waste legislation, and is actively supporting Member States in enhancing the implementation of their national waste legislation.
The feed hygiene Regulation No 183/2005 lays down minimum requirements for feed hygiene which apply from the primary production of feed (at farm level), through the production, the processing and the distribution, to the point of feeding the animals.
Feed business operators (FBOs) should put in place, implement and maintain procedures based on the HACCP principles. This means the identification of critical control points and the identification of, inter alia, possible chemical contamination when using the direct heating process to dry feed materials.
The responsibility for compliance with these requirements rests with feed business operators, although the adequacy of the measures put in place by FBOs must be verified by the competent authorities of the Member States. In most cases, this must be done by an on-the-spot visit.
Furthermore, general principles on the organisation of official controls laid down in the Official Control on Food and Feed Regulation require Member States to ensure that controls are carried out regularly, on a risk basis and with appropriate frequency. These official controls must include controls on feed businesses.
The role of the Commission is set out in Article 45 of the Official Control on Food and Feed Regulation (EC) No 882/2004. Commission experts carry out audits of the competent authorities in the Member States to verify that controls take place in compliance with Community law.
A general audit of Ireland under this article was carried out across a number of sectors in 2008 and a report will be available shortly. The list of establishments to be audited is jointly decided between the national competent authorities and the auditors from the FVO.
The plant mentioned in the question was not one of those subjected to inspection in the 2008 general audit.
In the Irish dioxin contamination incident, the use of contaminated breadcrumbs as animal feed was identified to be the source of contamination. The breadcrumbs were produced from bakery waste (out-of-date biscuits), which are dried using a direct heating process. In a direct heating process the combustion gases are in direct contact with the feed material to be dried. The fuel used was apparently contaminated with PCB transformer oil. The relevant responsibilities of the different actors, from the breadcrumb producer to the fuel supplier, and so on, will be identified by an ongoing legal investigation.
I would like to stress the major importance of a comprehensive approach to be adopted for the risk classification, which includes possible risks related not only to the nature of the incoming material, in this case breadcrumbs, but also to the process itself.
on behalf of the PPE-DE Group. - Madam President, I would like to thank the Commission for that very detailed statement on this subject.
I think the reason we are debating this tonight is because we want to learn lessons and ensure that it does not happen again. The difficulty is that, back in 1999, when we discovered a problem in Belgium, we thought then that we had tightened up our rules sufficiently so that there would not be another incident. However, we are where we are now, and we know the consequences of the system's failure, in terms not just of money - although that is hugely significant for the European Union, for the Irish Exchequer, for taxpayers - but of the loss of confidence among consumers, and the damage done generally to the Irish food producing sector in terms of markets.
I am happy that we have made progress now and are restoring our name on the international marketplace, but I am also acutely aware that farmers throughout the European Union also face problems because of the Irish difficulty. That is why I think that tonight's debate is not just about Ireland. In my view, it is clear from your statement that this problem that occurred in Ireland has the potential to happen in other Member States. So that is, I suppose, where the starting point for this debate must be.
We know that this oil should not have got into the animal feed chain. What we are trying to find out is how that happened and - as you rightly say - that is the subject of a police investigation with a cross-border dimension to it. We will, I hope, find out the exact trail of events so that we can avoid a similar occurrence.
But it also raises another question, which you have alluded to, and that is how we handle waste or surplus food. Recycling is now 'the thing to do'. Everybody is in favour of it because we all want to be environmentally friendly and sustainable. So there are two issues here: first of all the issue of recycling of oils - to which you have alluded - and I think that needs more careful attention in relation not only to PCBs but more generally to the collection, distribution, handling and so on of waste oils, though obviously there is a particular worry about PCBs.
Regarding surplus food - or waste food as it is sometimes called - my own view is that it is appropriate that we use this product in the animal feed chain, but I want to say very clearly that, if we cannot guarantee its safety and how it is processed and handled, then I am afraid we may need to look at banning this in the food and feed chain.
I would not like to see that happen, but then again I would not like to see happen again what occurred in Ireland and the subsequent consequences of it. What we want is for this surplus or waste food to be used because it is good quality, not because the animal feed chain is a dumping ground for it - I think that is an important point.
We need to talk, too, very openly about the whole issue of the mixing of animal feeds. Farmers like to buy ingredients and to mix their own rations, and generally larger farmers do this. That is appropriate if we have tight controls on it. I understand that there are regular checks carried out, but in this case there were clearly some gaps in the checks on that market. Indeed, those farmers who were caught and suffered consequences because they used this product were saying to me, 'Why was somebody not coming and checking what was coming into our yards?'
On the issue of regulation, I believe that there are very tight controls on licensed animal feed operators - the compound feed industry of the European Union - and they came in because of practices in the past which we needed to tighten up on.
I have a sense that, in Member States, we regulate the compliant particularly tightly and we do not keep a lookout for the potentially non-compliant. We do not think outside the box. There is perhaps a tendency, once the paper trail is correct and the boxes are ticked, to put it all to bed and not look underneath the surface.
I think we need to look again at regulation. We are looking at it again in the financial sector, and we also need to look at it in the food sector. I also think that, at farm level, inspectors are sometimes regarded as the devil incarnate coming on to farms. Why do farmers not welcome inspectors in, seeing them as protectors of their businesses?
I think we need to change the mindset now in the entire food chain, based on this experience. I welcome very particularly the announcement of the Irish Farmers' Association that they are setting up a food taskforce. It is high time that farmers took some control of the food chain that they are the first step on.
Lastly, the issue of low-cost ingredients is not one for now, but the pressure on producers to produce ever more cheaply is part of this issue and needs to be addressed.
on behalf of the PSE Group. - Madam President, I have a number of points to make in relation to this issue and of course I would disagree slightly with Mrs McGuinness in relation to 'this is not about Ireland'. Of course, this is about Ireland. This is the most recent scandal in relation to food risks.
The protection of human health has to be the primary concern on this issue and what we are talking about here is the implementation of a 1996 directive. Indeed, unfortunately, Ireland was one of those Member States which had to be forced by threats of legal action to actually implement this directive, five years later, in 2001. Of course, the process of implementing it is still, it would appear, under way, and the inspection procedures for ensuring that it is being complied with appear to be quite weak. From what I understand from what I have read about it, one of the surprising things is the lack of information about what precisely occurred in this particular instance with regard to the contamination of pork. It would appear that the factory concerned which produced the feed had not inspected for some time.
I also have to say - and I am sure the Government would be surprised to hear me say this - I do believe they took the right decision in clamping down immediately on the distribution of pork and indeed the withdrawal of pork from the shop shelves. Of course it hurt many innocent and compliant producers and butchers and so on: 90% or more of products were not contaminated at all. The factory concerned was only supplying something like 10 outlets, so it was a big move to make, but it was the right move to make. The most important thing is that we try and ensure that the public and the consumer can be certain that the food they are buying in the supermarkets, in their local corner shops is safe to eat. If we do not take immediate and drastic steps to guarantee that, then I think we are failing in our responsibility.
I have two questions for the Commissioner. One is, as I say, we are talking about the implementation here of the 1996 directive. Is there not an argument now for that directive to be reviewed? Are the standards that were set in that directive not now adequate or inadequate? Should we not be looking more seriously at taking these PCBs out of circulation much more quickly than is envisaged, particularly because of the late way in which many Member States actually implemented the directive?
My other question relates to the management plan which the Environmental Protection Agency in Ireland is belatedly putting in place in 2008 where it talks about the code of practice, which the plan also includes, for the in-use management of PCBs and PCB containing equipment. What I want to know is whether a code of practice is in fact compliant with the directive. Should we not be looking for a more stringent application of the rules in terms of the management of PCBs? I am not in favour of charging everybody who breaks a rule here and there, but I do think that, where food safety is concerned, there should be criminal sanctions for those who carelessly abuse their position.
on behalf of the UEN Group. - Madam President, the Irish pigmeat industry plays a vital role in the Irish agri-foods sector. That industry is valued at approximately EUR 1 billion and is responsible, directly and indirectly, for the employment of 10 000 people.
Against the backdrop of the current economic climate and the rising cost of food prices, it is critical that we do our utmost in Ireland to defend the Irish pigmeat sector, which operates to the highest European Union and international standards.
The detection of dioxins above the minimum threshold in a sample of pork fat under the National Residue Monitoring Programme enabled the source of the contamination to be quickly traced to an individual feed manufacturing plant. While any contamination of our food is always regrettable, what this incident shows is the very high level of food safety controls which the Irish authorities have in place to guarantee the integrity of the food chain. In other words, those controls worked.
I would therefore like to acknowledge the competence and swiftness of the action taken by the Irish Government and the Department of Agriculture regarding the decision taken for a total product recall. This was very well received by European and international markets, and indeed by the European Commission. It highlighted how seriously we as a country view food safety matters, and helped maintain our reputation at home and abroad as a quality food-producing nation.
Irish consumers continued to buy pork as it became available on the supermarket shelves, and there was an early resumption in trading in most European and international markets. Obviously, additional work needs to be carried out to resume full trading, such as enhanced marketing campaigns and so on.
I would like to commend the Oireachtas Agriculture Committee for its comprehensive investigation of the dioxin incident, which involved a series of hearings that involved government departments, state agencies and representatives of the pork industry. I am glad also that the Department of Agriculture is carrying out a further investigation, under the chairmanship of a very well-known individual in European circles, Professor Patrick Wall.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, at least this was discovered, in the Irish case, by means of inspections. Ten years ago in Belgium, the cases came thick and fast. In both cases, we hear talk of accidents that took place, but these accidents have never been proven. After 10 years, the case is now closed in Belgium. One person got a suspended sentence of one and a half years. However, how the substance got into the products is not clear. We must therefore continue to assume that toxic substances were deliberately mixed in, that feedstuffs were used to save on disposal costs. Thus, the oil is diluted and added to the feedstuffs. In both cases, the oil in question is transformer oil.
As long as these accidents have not been reconstructed and it remains unproven that it really was the result of burning, it must be assumed, in Ireland, too, that a criminal act took place whereby these toxic substances, this PCB, were admixed. This means that we must increase the frequency of inspections so that criminal efforts are not focused on such feedstuffs with the impression that this is an easy way to cut costs.
For that reason, the open declaration that we will be adopting here tomorrow represents a further opportunity not to increase the focus against criminal efforts but to increase the frequency of inspections. Risks, furthermore, must not be determined merely in terms of which plants are involved but also in relation to who on earth is running these plants and from what murky sources this oil is obtained. We do know the sort of people we are dealing with here and the institutions thus need to be aware, in relation to inspections, that they represent a higher risk and must therefore be subject to stricter inspections.
on behalf of the GUE/NGL Group. - (GA) The incident involving high levels of dioxins in Irish factories is creating large economic difficulties for farmers in the North and in the South. This is bad news in the current difficult economic climate. Because such fast action was taken the market can be assured that Irish pork is safe. Be that as it may, it should not be expected that those affected should deal with these consequences by themselves. I know that some of these economic questions relate to other commissioners but it is important that the following points be raised. The aim of the Pigmeat Recall Scheme announced by the Irish Government in December 2008 was to remove contaminated Irish pork from the market. Be that as it may, it does not appear that this scheme is providing for the 4 000 contaminated pigs sent to the Vion pig processing plant in Cookstown, County Tyrone, in my constituency, between the 1st of September and the 6th of December 2008.
Fortunately, we can state unconditionally that Irish pork is completely safe. If this factory is not entitled to compensation under the EU support scheme, however, there is real danger that it will not be able to continue operating.
The EU must ensure that this processing plant will not be left to deal with the consequences of accepting 4 000 contaminated pigs.
If they will not be entitled to compensation under the Pigmeat Recall Scheme agreed between the Commission and the Irish government, a similar type of scheme must be agreed between the Commission and the Department of Agriculture and Rural Development in the Assembly in Belfast.
In the spirit of solidarity, the European Union should approve the co-financing of the necessary compensation for those who were affected. 2009 will be a difficult year for everyone - let us not forget the highly exceptional circumstances that left a lot of people in the food sector in a predicament they did not create.
The Ministers in the Assembly in Belfast and in the Irish Government will soon provide an all-island animal health strategy.
We must have an all-Ireland approach that goes further than animal health and that includes a single regulatory approach for the island. That is to say, EU regulations should be managed and implemented on an all-island basis. Every Irish farmer would benefit from a situation like this and the lack of duplication would increase the effectiveness of monitoring of EU regulations.
on behalf of the IND/DEM Group. - Mr President, my colleague mentioned the murky channels by which PCBs came into the food chain in Ireland. I think maybe it is worse, sometimes looking back at the history of PCBs. Polychlorinated biphenyls are almost 100 years old. They are man-made and from the very beginning it was obvious they were very dangerous.
They were used for many years in capacitors, hydraulic fuels, wood floor finishes: clearly not something we want in the food chain. But almost from the early 1900s until 1966, when a Swedish scientist actually established their danger, people looked the other way and allowed them to be used, even though numerous industrial accidents happened over and over and over again.
But even once the science was in place it was really not until the 1970s - 1972 -before PCBs in public areas were banned; even then, they were still allowed to be used and their use was not fully banned until 2000. So there are a lot of PCBs out there and they were left out there almost 100 years after we knew there was a problem.
So, despite the Commission's directive of 1996 which required the disposal of PCBs, we find them coming up again and again, in particular in Belgium and in Ireland recently.
But I have found that one thing really confused people in Ireland. I remember visiting a butcher around that time and he just could not understand. He said, we have put into place so much traceability. We can know exactly where this egg comes from, what day it was laid and if we really want to delve a little bit further we can find out exactly what farm and so on. And yet, even after we knew the source of the PCBs, this butcher, who sources all his own pork, who had all the code numbers etc. was still being forced to throw away and destroy pork.
I do not understand how that happened, because we have really worked so hard on the Committee on the Environment; you have worked so hard to achieve traceability, and yet when the chips were down, those systems were not used. Maybe they were used to find the farms, but they were not used to clear the reputations of the innocent and this cost people an awful lot - and it cost my country an awful lot, for it was not these particular supply chains, it was the whole country that was blackened.
And there is confusion about other things. We are talking today about PCBs and dioxins and rightly so, but are we going to spend 100 years before we realise the connection between dioxins and incineration? This is something that I am also constantly trying to do, namely to keep dioxins from incineration out of the food chain.
- Madam President, several farmers and a processing business in my constituency face millions of pounds of loss through no fault of their own because contaminated feed bought in good faith was supplied from a food mill where wanton disregard - never mind good practice - was shown. It is no surprise that there is considerable anger amongst those affected constituents.
I have a series of questions for the Commissioner. If they are not answered tonight, I would like them to be answered in writing if that is possible.
Firstly, what is the history of the culpable recycling feed mill in terms of compliance with EU regulations? Is it a law unto itself as has been suggested?
Secondly, did Millstream have a licence to use the oil in question? If not, was it not the responsibility of the Member State to ensure that such defiance of basic regulatory requirements was discovered and dealt with?
Thirdly, was Millstream implementing an HACCP-based risk analysis and an auto-control plan as required by the food hygiene regulation?
Fourthly, is the Commission satisfied with the level and frequency of inspections and supervision imposed by the Member State on this plant and its produce, given the Member State's obligation to have a risk-based official control plan? Was there negligence on the part of the Irish authorities in enforcing with rigour the feed law and food safety requirements?
Fifthly, in my constituency legitimate food mills have to comply with rigorous controls and standards under quality assurance schemes. Why was there no equivalent scrutiny of the Millstream recycling?
Sixthly, was there any reliance upon self-certifying of safety of feed mills and, if so, why - since that should only be permissible on small-scale operators - was it allowed to apply here?
Finally, if I might, what is the precise legal basis upon which the Commission agreed a large payout to the Irish state, as initially the Commission spokesman said that no such basis existed? Will there be a follow-up in terms of infringement if that Member State is found to be in breach of its requirements?
(RO) It is useful that we can have a debate this evening based on the declaration which the Commission and you, Commissioner, have already made concerning the use of waste oils in feed preparation in Ireland.
I would like to extend the debate slightly to tell you that a very large number of Member States, including Romania which I am going to speak about, have been affected by this incident, or to put it more precisely: the incident has affected the meat industry but, above all, consumers. It has affected the industry, which has recorded major losses in an extremely short space of time, and consumers at a time when, at least in Romania, there is usually a significant consumption of pork, in keeping with the tradition of celebrating Christmas.
The one thing which has functioned extremely well is the notification of the veterinary authorities via the European rapid alert system. However, apart from this measure, all the information has disappeared. What quantity of contaminated meat was involved, where was it distributed and where are the food products were the questions to which partial answers were given, although, in some cases, none at all. What has been the effect of this? A panic reaction among consumers and huge losses for producers, as well as the fairly poor ability on the part of the responsible authorities to manage such an incident effectively.
In my view, we have at least two problems. The first is the dioxin contamination as a result of using waste oils, given that dioxin is, as we all know, a substance which poses a major hazard as it is highly toxic to the human organism, even in tiny quantities. What can we do to ensure that such an incident never happens again?
The second problem is: how do we improve the ability of the responsible authorities in the Member States to respond and take action in such dangerous situations?
On a final note, I hope that this debate will give us some answers, at least to these two questions.
- (BG) Mr President, Commissioner, ladies and gentlemen, the problem of the use of waste oils containing polychlorinated biphenyls at a food waste recycling plant again has posed the question of the need for guaranteeing food safety in the European Union.
First of all, we must underline that the problem does not stem from some animal disease but from the inadequate monitoring of stipulated measures carried out for fodder hygiene and safety in the European Union. Despite the controls in place, a high level of dioxin was intersected by the time it had reached the pork meat. The logical question is: why did this not happen earlier?
Many European citizens today are asking whether the European Union has the necessary legislation available which would require Member States to apply adequate monitoring on the safety of fodder fed to animals. The answer to this question is urgently needed, taking into view the fact that not applying safety norms at even just one food processing plant can have fatal consequences and bring about losses amounting to hundreds of millions of Euros.
I would like to call upon the European Commission to undertake the necessary measures to intensify monitoring, which is an inseparable part of European Union policy for consumer safety protection. Pork meat containing high dioxin from Ireland also reached Bulgaria as well as many other European countries. However, such incidents must not be allowed in future as the financial and social price that must be paid afterwards is exceedingly high.
Finally, I would like to welcome Mrs McGuinness on her initiative to put this issue to scrutiny before the Commission.
(DE) Madam President, Commissioner, we are, tonight, discussing the use of PCB waste oils in an Irish food recycling plant. Tomorrow, we will be debating the placing on the market and use of feed for animals. Tomorrow, we will observe that we have, together, already achieved a series of important and expedient measures in this sector. Yet there are still problems in this area. That is why the five questions posed by Mrs McGuinness in her oral question must be taken seriously and must be given a serious answer.
Commissioner, you, yourself, talked of gaps that are still to be closed in the implementation of our legislation in a number of Member States. It is true that the feed sector overall has thoroughly proven its reliability in recent years, but certain businesses are either unaware of the risks or do not wish to see them. It would seem, furthermore, that there is still much room for improvement in many Member States in terms of inspection on the appropriate risk basis.
All of us - Parliament, the decreasing number of farmers and also consumers - expect the proper application of EU legislation with inspections to that effect. For that reason, I believe that general food law, food and feed hygiene and the licensing conditions for food recycling plants needs to be looked into.
Yes, we do want to make use of surplus foodstuffs. I, personally, at least, would like this to happen and for the surplus foodstuffs in question not to be destroyed. Traceability, however, must be ensured. Unwanted substances and products must be excluded in a secure and controlled manner. When feed companies are licensed, the professional competence of their staff in the area of food and feed safety must be ensured.
Feedingstuffs are the basis of food safety and there must be certainty on the part of farmers so that consumers can be ensured of safe and sound food.
- Madam President, first of all can I say I welcome the opportunity for this debate. It has been brought home to farmers how vulnerable they are to what others do.
This is something that occurred in the Republic of Ireland, but the ironic thing is that the waste oil which was the supposed cause of the problem originally came from Northern Ireland. But it manifested itself in the compound feed from the Republic of Ireland.
The problem that has arisen as far as I am concerned is that the farmers in the Republic of Ireland, be they of pig or beef, have been compensated, aided and assisted by Europe. Farmers in Northern Ireland at this time stand high and dry with no help and no support. Northern Ireland farmers have been destroyed and many of them stand to lose their farms and be put out of business through no fault of their own. They have done nothing wrong, committed no offence, and I have to state straightforwardly to this House tonight, and to the Commissioner, as far as I am concerned the farmers in Northern Ireland have been seriously let down, not only by our own Department of Agriculture, the DARD as it is known in Northern Ireland, and most especially by the Minister, who seems incapable, weak and unable to solve the problem.
The Minister of Agriculture in the Republic of Ireland has shown clearly that he takes care of his own first. That I understand. Can I ask this question to the Commissioner: are you going to receive any information from an inquiry that is supposed to be carried out by the police both sides of the border? Will you be prepared to act on the information that you receive, and will you be prepared to ensure that Northern Ireland producers have the same support as farmers in the Republic of Ireland and that they are not disenfranchised in any way financially? And, above all, and this is my last point, will you ensure that such a problem can never again occur? All this achieves is a loss of confidence for the consumer and above all else the destruction of the producer.
- Madam President, one source of human exposure to PCBs is through the food chain, as the Commissioner says. However, open fires and cigarette smoke are far greater sources to a far greater number of people. Let us be proportional and let us keep the hysteria out of this debate, and more light and less heat on it.
Minimum requirements for feed hygiene are indeed very important and must be rigorously enforced, but they must also be accompanied by full identification and traceability for all meat products - not just beef but also poultry, pigmeat and sheepmeat. I have put down amendments to current legislation to that effect, and we will be discussing these in this House shortly.
The pig feed concerned was indeed contaminated by breadcrumbs because, inadvertently, Millstream Recycling used fuel to dry the breadcrumbs after buying this in good faith from a company it had dealt with for years and with which it had had no previous problems. There is an ongoing police investigation and the company concerned is cooperating fully with them.
I would like to refute completely Mr Allister's claim that the company showed wanton disregard. That will be proven not to be the case, so let us be careful what we say here.
The biggest problem was that we had to have 100% withdrawal of all pigmeat products, and their destruction, albeit only in the short term. The livelihoods of many Irish farmers, and indeed the reputation of Irish food products abroad suffered because we had to have such a disproportionate response, when only six to seven per cent of our pig farms were contaminated, since the Irish system of identification and traceability failed at the point of the slaughter-house. All pigs are supposed to be eartagged in Ireland, or slap marked, but somehow, at the slaughter-house level, we could not differentiate those pigs that had had the contaminated feed from the vast majority of other pigs that had not.
We need to look at that issue. The Commission needs to look at the whole role of identification and traceability, and above all let us wait for the police investigation, which I think will surprise people.
The companies concerned are extremely sorry, and have said so publicly, for the damage caused to the food chain and Ireland's reputation, and indeed for the economic damage caused to the many farmers who have purchased their excellent feed products up to this point. They are now back in business and again producing, I might say, an excellent feed ration for farmers to mix.
This has been an appalling episode. No one would have wished it to happen.
- Madam President, I have tried not to be judge and jury on this Irish case, because that is not why we are here tonight, but I would like to ask the Commissioner three questions: what volume of PCBs is still in circulation; can you guarantee that none of these will contaminate the food chain in the next 23 months, when they are still in the process of disposal; and would the Commission present a report on the status of implementation of the Feed Hygiene Regulation, which this House would like to hear?
I would also like to point out to Jim Allister that this is a cross-border issue. The contamination, as we understand it, came - as Jim Nicholson rightly pointed out - from across the border. That is why I do not agree with Proinsias. This is a European issue because it has a cross-border dimension. What happened in Ireland could happen in any Member State because there are - as I understand it - thousands of tonnes of PCBs in circulation. Perhaps the Commissioner could clarify that point.
(DE) Madam President, Commissioner, has the Commission investigated or reconstructed the course of events leading to the accident? I find the idea that the burning of waste oil and the smoke that then seeps through a few breadcrumbs could cause dioxin contamination on this scale, where a 200-fold increase in dioxin levels occurred in the pigmeat - not in the feed, but in the pigmeat itself - quite laughable. I shall continue to assume, until or unless it is proved to the contrary, that this was a case of a deliberate admixing.
Every road accident is reconstructed and it is investigated how such an accident could have occurred. This accident - if that is what it was - too, must be reconstructed and it must be investigated whether this type of combustion and the smoke which it passes through the meat really can cause so much dioxin to end up in the meat. As a practician, I would say that everything that is being said in this regard is nonsense. What we are talking about here was a deliberate admixing and we are being made into repositories for this poison, one which does not break down by itself and which therefore continues through generations of people.
- (NL) This has been an extremely interesting debate. I fear that we will have cases like this again in future. We can never rule out criminal behaviour and people taking advantage of the system.
One of the issues that were not discussed this evening is the system of private hallmarks. Why does the Commission not give the industry more encouragement to carry out its own inspections, and to develop private quality hallmarks? The Commission can then say, 'we can carry out checks at the end, but, in the first instance, it is up to you to ensure that you check your fellow professionals and to ensure that these things do not happen. If you develop a reasonable system, we will encourage it and recognise it.' It appears to me that we need to encourage from the bottom up so that practices of this kind do not occur in future.
- Madam President, there is no dispute about the fact that the oil apparently came from Northern Ireland. That is not the issue.
The pertinent point is that Millstream chose to buy in that oil, knowing it was looking for oil to use in dryers - to deal with feedstuff, to dry the breadcrumbs - so why was it buying oil of that sort, no matter where it came from?
Why was it not checked by state inspectors and by the company itself? The use of oil in that circumstance is, as I understand it, illegal, a breach of the food and hygiene regulations. So where it came from is not the issue - it is why it came there and why it was used for the purpose for which it was used.
- Madam President, Mr Graefe zu Baringdorf's allegation of deliberate mixing of this contaminate into feed is contemptible and unworthy of any professional politician. Let us allow the due process of the legal investigation to take its course.
The company concerned, Millstream Recycling, are cooperating fully. They have a full paper trail to prove they bought this oil from a licensed company in Dublin that supplies oil. They bought it as a recycled light fuel oil which would have been the correct oil to use in this particular drying process. They were sold it by a licensed company and, as far as they were concerned, it was recycled light fuel oil they bought; they accept, however, that they were given transformer oil which caused the dioxins.
There is a legal and police investigation. Let us let due process take its course and stop these allegations flying because this is a very serious issue, which is not helped by hysterical and over-the-top reaction.
- Madam President, everybody agrees - no one denies - that, yes, the oil came from Northern Ireland. We cannot deny that. But, while we argue, there are eight farmers in Northern Ireland going out of business, and in the Republic as well. They have suffered as well, I accept that. This is not political. This is ordinary people suffering, and it is our farmers who are suffering financially.
The truth is - and we have to face up to this, and you, Commissioner, have to face up to this - there were tonnes of pigmeat that were untraceable. Nobody knew where it had come from, what pigs it came from or where it came from. Commissioner, it is time, long past time, that you brought in straight, clear labelling of origin of where this comes from. At least if that had been the case, we would have known where we stood and where it is.
I do not want to make this political because for me this is not political. I talk to my farmers every day, and some of these people are most probably going to lose their farms. So this is serious stuff. If we have to follow the legal investigation to its ultimate conclusion, I want to see that happen - but I want to see my farmers protected, and I do not want to see them sold down the river. I want to see them properly protected by you so that they get the same position and protection as farmers in the Republic of Ireland.
Member of the Commission. - Madam President, this discussion has been really lively, and many questions have been put. Many assumptions have also been made, and I would agree with Mrs Doyle that we have to be patient and wait for this investigation to finish. Then we can draw our conclusions and take decisions for the future. One thing I have to say - I was not involved at the time but have heard about it - is that similar incidents happened in Germany and in Belgium, and there was wide information about those incidents in all the Member States. So I would have thought that a prudent Member State would have taken more stringent control measures. But even with the most stringent control measures such a thing may happen, either because of fraud, or because of negligence, or whatever. Our responsibility is to see to it that we have legislation - which I believe is now satisfactory - and to see that Member States comply with that legislation. Our duty as the Commission is to have controls and to see that Member States do their duty.
FVOs make their inspections, and FVO reports are open to the public, so the extent to which there is a compliance with our laws can be implied from those reports, which are even prepared on a country by country basis.
A number of you raised the issue of traceability, which is indeed one of the main pillars of general food law and is the responsibility of the food business operators, who must be able to indicate from whom they have purchased and to whom they are selling. However, the level of detail or specificity of internal traceability chosen by the food business operator determines the final economic loss to be borne by food business operators in the case of recall. In this particular case, what the traceability rule in Ireland required was simply the date of production, and not the farm where the meat came from. That was why it was necessary to recall all the meat produced in those two months. If stricter traceability rules were applicable (which would have costed more, of course) only the meat which was identified as originating from that particular farm would have been recalled. So one has to decide: pay more and have better traceability rules or pay less and, in the final analysis, bear the loss.
It was mentioned that we have provided aid, as a Commission - although the payment of compensation is not my responsibility, but that of Commissioner Fischer Boel - and I must say that what was paid in this case was paid on the same basis both in the Republic of Ireland and in Northern Ireland. I have here some figures. The Commission has introduced a private storage aid scheme for Northern Ireland, and under this scheme up to 15 000 tonnes can be stored for a maximum of six months. The budget for that measure is EUR 6.9 million. A similar private storage scheme was also adopted in the Republic of Ireland. Under that scheme, up to 30 000 tonnes can be stored for up to six months, with a maximum budget of EUR 13.9 million. In the Republic of Ireland there was also a disposal scheme which was cofinanced by the Community and which cost EUR 20.6 million. No payments were made by the Commission directly to farmers either in the Republic of Ireland or Northern Ireland, because there is no legal base for such compensation.
Summing up, I would say that we have good laws, but in the future we have always to be vigilant. We must make sure that those laws are applicable by the Member States, and we need the cooperation of the Member States. On the Commission side, we have to keep up our controls and make sure that Member States comply with our regulations.
Moreover, once we receive the results of the inquiries and investigations, we can then think about the future. If we believe that there is scope for improving our regulations, we shall have no hesitation in doing so.
- The debate is closed.